Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19        PageID.3250    Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ERIC OGILVIE,

        Petitioner,                                  Case No. 2:16-cv-11013
                                                     Hon. Matthew F. Leitman
 vs.

 LORI GIDLEY,

        Respondent.


               Petitioner’s Second Supplemental Brief in Support of
                        Petition for Writ of Habeas Corpus

       I.   Introduction and issues presented

        On September 3, 2019, this Court held a hearing on Eric Ogilvie’s Petition for

 Writ of Habeas Corpus. During the hearing, this Court ordered the parties to submit

 briefs regarding the standard of review for the remaining claims in Mr. Ogilvie’s

 petition, and whether his claims should be reviewed de novo without any deference

 to the state courts pursuant to the Antiterrorism and Effective Death Penalty Act of

 1996 (AEDPA). Specifically, the Court asks the following questions:

            1. Should this Court review Ogilvie’s claims under a de novo review

              without any AEDPA deference to the Court of Appeals opinion of May

              23, 2013, in Ogilvie’s direct appeal of where the State has conceded

              that the state court entered the opinion in violation of Mr. Ogilvie’s

                                           1
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19         PageID.3251    Page 2 of 16




              constitutional right to the assistance of counsel in his direct appeal of

              right?

           2. Should this Court review Ogilvie’s claims under a de novo review

              without any AEDPA deference to the trial court’s decision of December

              16, 2011, where the State has conceded that Mr. Ogilvie never received

              a constitutionally guaranteed appeal of right with the assistance of

              counsel to challenge the trial court’s denial of Ogilvie’s post-conviction

              motion?

       Ogilvie answers the above questions in the affirmative. As explained below,

 this Court should apply a de novo standard of review to Mr. Ogilvie’s claims in his

 habeas petition without any AEDPA deference to the state courts because the state

 courts failed to adjudicate his claims on the merits. Under a de novo review, Mr.

 Ogilvie is entitled to habeas relief and a new trial.

     II.   Petitioner’s habeas claims should be reviewed de novo

       Under 28 U.S.C. § 2254(d), this court may not grant a writ of habeas corpus

 for any claim adjudicated on the merits in state court unless the adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or
       (2) resulted in a decision that was based on an unreasonable determination of
       the facts in light of the evidence presented in the State court proceeding.




                                            2
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19        PageID.3252     Page 3 of 16




       28 U.S.C. §2254 by its own terms is applicable only to habeas claims that

 were “adjudicated on the merits in State court....” Where the state court did not

 assess the merits of a claim properly raised in a habeas petition, the deference due

 under AEDPA does not apply. Cone v. Bell, 556 U.S. 449, 472; 129 S. Ct. 1769;

 173 L. Ed. 2d 701 (2009) (Because the Tennessee courts did not reach the merits of

 Cone's Brady claim and dismissed the claim as a mere re-statement of previous

 grounds, federal habeas review is not subject to the deferential standard that applies

 under AEDPA to “any claim that was adjudicated on the merits in State court

 proceedings.” 28 U.S.C. § 2254(d). Instead, the claim is reviewed de novo); Williams

 v. Coyle, 260 F.3d 684, 706 (6th Cir.2001) (applying pre-AEDPA standards to a

 habeas petition filed pursuant to § 2254 because “no state court reviewed the merits

 of [the] claim”). Instead, this court reviews questions of law and mixed questions of

 law and fact de novo. Id. When a state court applies a state law procedural bar

 instead of addressing a claim on the merits, “AEDPA deference” does not apply and

 the Court reviews the claim de novo. Cullen v. Pinholster, 563 U.S. 170, 185 (2011);

 see also Robinson v. Howes, 663 F.3d 819, 822-23 (6th Cir. 2011).

       “When a state court rejects a federal claim without expressly addressing that

 claim, a federal habeas court must presume that the federal claim was adjudicated

 on the merits—but that presumption can in some limited circumstances be rebutted.”

 Johnson v. Williams, 568 U.S. 289, 133 S.Ct. 1088, 1096, 185 L.Ed.2d 105 (2013).


                                           3
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19            PageID.3253     Page 4 of 16




        For example, the Supreme Court suggested in Johnson that “[w]hen the

 evidence leads very clearly to the conclusion that a federal claim was inadvertently

 overlooked in state court, § 2254(d) entitles the prisoner to an unencumbered

 opportunity to make his case before a federal judge.” Id. at 1097; See also, Bester

 v. Warden, 836 F.3d 1331 (11th Cir. 2016) (de novo review where state appellate

 court did not adjudicate claim on the merits, in that it rejected petitioner's pro se brief

 and considered only claims that his dismissed appellate counsel had raised, which

 did not include such claim, and state trial court inadvertently overlooked actual

 claim, in that trial court engaged in circular reasoning by denying his claim because

 the trial court had not had opportunity to decide whether to give instruction because

 counsel had not requested it).

        When the last state court to adjudicate a federal constitutional claim on the

 merits did not provide an explanation for the denial, “the federal court should ‘look

 through’ the unexplained decision to the last related state-court decision that does

 provide a relevant rationale.” Wilson v. Sellers, ––– U.S. ––––, 138 S.Ct. 1188, 1192,

 200 L.Ed.2d 530 (2018). “It should then presume that the unexplained decision

 adopted the same reasoning.” Id. However, that presumption may be rebutted upon

 a “showing that the unexplained affirmance relied or most likely did rely on different

 grounds than the lower state court's decision.” Id.




                                             4
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19            PageID.3254     Page 5 of 16




        Even where AEDPA's deferential standard of review is applicable, deference

 “does not imply abandonment or abdication of judicial review. Deference does not

 by definition preclude relief.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003) As

 the Supreme Court explained: “A federal court can disagree with a state court's

 credibility determination and, when guided by AEDPA, conclude the decision was

 unreasonable or that the factual premise was incorrect by clear and convincing

 evidence.” Id. “If a state court's finding rests on thin air, the petition will have little

 difficulty satisfying the standards for relief under § 2254.” Mendiola v. Schomig,

 224 F.3d 589, 592 (7th Cir. 2000). In this case, if the Court decides to give AEDPA

 deference to any decisions of the state court, the claims in Ogilvie’s habeas petition

 still entitle him to a new trial.

        In the present case, the state courts are not entitled to AEDPA deference

 because the state courts did not adjudicate Ogilvie’s claims on the merits.

        After the trial court denied his post-conviction motion for new trial, Ogilvie,

 a then-state prisoner, was forced to proceed on his appeal of right in pro per in the

 Michigan Court of Appeals against his own wishes, after the chief judge in the state

 trial court promised new appellate counsel would be appointed for Mr. Ogilvie, and

 despite several letters to the trial court and court of appeals requesting substitute

 counsel, appellate counsel was never appointed. Despite that Mr. Ogilvie was

 denied counsel on appeal and without the benefit of oral argument, the Michigan


                                             5
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19          PageID.3255    Page 6 of 16




 Court of Appeals entered an unpublished opinion on May 23, 2013, affirming his

 convictions.

       The State conceded in this case that (1) the state courts violated Mr. Ogilvie’s

 constitutional right to the assistance of counsel in his direct appeal of right, and (2)

 Ogilvie is entitled to a new appeal of right with the assistance of counsel, and (3)

 this Court must decide all Ogilvie’s claims now together before granting a new

 appeal. (See Respondent’s Supplemental Brief, Doc #12, Pg ID 3231-37)

       The Court of Appeals opinion of May 23, 2013, is not entitled to deference

 where it was entered in violation of Mr. Ogilvie’s constitutional right to the

 assistance of counsel in his direct appeal of right.

       The Court of Appeals decision of May 23, 2013, did not adjudicate Ogilvie’s

 claims “on the merits” for purposes of § 2254(d). The court of appeals did not just

 overlook the constitutional claims raised in Ogilvie’s habeas petition or dismiss his

 claims on procedural grounds. See, Johnson v. Williams, 568 U.S. 289, 133 S.Ct.

 1088, 1096, 185 L.Ed.2d 105 (2013); Bester v. Warden, 836 F.3d 1331 (11th Cir.

 2016); rather the court of appeals completely denied Ogilvie a constitutionally

 adequate appeal with counsel altogether. Since he is entitled to a new appeal with

 the assistance of counsel, there has technically been no proper adjudication of his

 claims in state court despite the fact the he presented the federal issues to the state




                                            6
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19          PageID.3256     Page 7 of 16




 courts. Thus, there is no state court decision on Ogilvie’s claims to which deference

 can be afforded.

       By denying Ogilvie his right to appeal with counsel, the state court failed to

 resolve his claims on the merits, through no fault of Ogilvie. Where the petitioner

 is not at fault for the state court’s failure to resolve his claims on the merits, “AEDPA

 deference” does not apply and the Court reviews the claim de novo. Campbell v.

 Bradshaw, 674 F.3d 578, 596 (6th Cir. 2012) (“Because, through no fault of his own,

 the state courts did not reach the core of Campbell's argument, we review this claim

 de novo”).

       Similarly, the trial court’s order of December 16, 2011, denying Ogilvie’s

 post-conviction motion for new trial is not entitled to deference where the State has

 conceded that Mr. Ogilvie never received a constitutionally guaranteed appeal of

 right with the assistance of counsel to challenge the trial court’s denial of Ogilvie’s

 post-conviction motion.      Michigan and the U.S. Constitution, afford indigent

 criminal defendants a right to directly appeal a conviction with the assistance of

 counsel, and the trial court’s blanket denial of relief without affording Ogilvie an

 opportunity to appeal the decision to the court of appeals is not an adjudication “on

 the merits” for purposes of § 2254(d); See, Halbert v. Michigan, 545 U.S. 605, 610,

 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005) (defendants cannot be denied a direct appeal

 as of right because they are indigent).


                                            7
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19        PageID.3257    Page 8 of 16




       Even if there is a presumption that the trial court’s decision adjudicated the

 claims on the merits, that presumption is rebutted where it is clear that the trial

 court’s order denying Ogilvie’s post-conviction motion for new trial overlooked

 Ogilvie’s federal claims and failed to provide a reasoned decision on several of

 Ogilvie’s claims:

       And part of this may have been what was discussed in chambers or
       ruled upon or discussed in other hearings, but those motions are denied
       for reasons I believe the record supports. The claim as far as
       incompetence [sic] of counsel are, hearings were held, detailed hearings
       were held on the trial strategies or what counsel did, the Court does not
       find that the Court can grant the motion, the other motions of the
       defendant on those issues. (Motion hearing, December 16, 2011, pp.
       50, 51)

       It is also important to note that Ogilvie’s post-conviction appellate counsel in

 the trial court failed to raise the claim of prosecutorial misconduct for failing to

 disclose the 911 call of Amy Ogilvie, which corroborated Ogilvie’s theory of self-

 defense and contradicted the complainant’s testimony. Thus, through no fault of his

 own, the state trial court never reached the merits of Ogilvie’s claim regarding Amy

 Ogilvie’s 911 call to the police, and no AEDPA deference can be afforded to the

 state court. Campbell v. Bradshaw, 674 F.3d at 596.




                                           8
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19         PageID.3258    Page 9 of 16




   III.   Under a de novo review, Petitioner is entitled to habeas relief

              A. Instructing the jury on self-defense with the element of deadly force
                 and instructing on Ogilvie’s duty to retreat were erroneous
                 instructions that went to the heart of the case before the jury, and
                 Ogilvie received ineffective assistance of counsel where counsel
                 requested the erroneous jury instructions.

       In this case, the evidence at trial showed unequivocally that Ogilvie merely

 drew his gun without firing it, because his neighbor made threatening comments,

 and appeared to be drawing a weapon. (T 58, 128-129, 131) Thus, under Michigan

 law, the evidence at trial showed that Ogilvie’s actions, by merely pointing the gun

 without firing it, did not amount to “deadly force. ” Mich. Comp. Laws § 780.972;

 People v. Pace, 102 Mich. App. 522, 534; 302 N.W.2d 216 (1980). Therefore, the

 jury instructions for self-defense with the element of non-deadly force would have

 provided a proper and lawful calculus for determining guilt or innocence in this case.

 However, at defense counsel’s request, the court instructed the jury regarding the

 defense of self-defense with the element of deadly force.

       Under a de novo review, this Court should apply the reasoning of the Michigan

 Court of Appeals’ recent decision in People v. Ra, No. 343202, 2019 WL 3941490

 (Mich. Ct. App. Aug. 20, 2019), and find that the lack of proper instruction on non-

 deadly force affected the outcome of the case because it altered the test by which the

 jury decided this central issue, and deprived Ogilvie of his right to due process of

 law. Estelle v. McGuire, 502 U.S. 62, 72, (1991).


                                           9
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19        PageID.3259     Page 10 of 16




       The erroneous jury instruction, instructing the jury that Ogilvie had used

 deadly force when he produced his gun, placed a heavier burden on the defendant,

 including the burden of showing why he did not retreat (not required for self-defense

 where non-deadly force is used). The jury instructions should not have included an

 element of deadly force at all, as it was not supported by the evidence at trial. Even

 if the defendant might have legally been able to use deadly force, he did not actually

 use deadly force, and he simply cannot be legally held to that standard. Even if the

 jury may not have believed that the trial evidence supported the use of deadly force,

 had the jury properly been instructed that Ogilvie only used nondeadly force and had

 no duty to retreat, the jury would have believed that Ogilvie was entitled to use

 nondeadly force in light of the trial evidence.

       As explained below in Section II.B, the prosecutor took advantage of the

 court’s use of the incorrect jury instruction by making misstatements of Michigan’s

 self-defense law, mischaracterizing evidence of Ogilvie’s pointing a gun as deadly

 force, and wrongfully suggesting that Ogilvie had a duty to retreat.

       Trial counsel testified at an evidentiary hearing that he had no strategic reason

 for requesting the deadly force instruction and not requesting the non-deadly force

 instructions. (EH3 24, 25) Applying the standard in Strickland v. Washington, 466

 U.S. 668 (1984), without any deference to the state court’s erroneous findings, it is




                                           10
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19        PageID.3260    Page 11 of 16




 clear that trial counsel was ineffective for failing to request the proper jury

 instructions, and that Ogilvie was prejudiced by counsel’s ineffectiveness.

              B. The prosecutor exploited the use of an incorrect jury instruction by
                 making misstatements of Michigan’s self-defense law,
                 mischaracterizing evidence of Ogilvie’s pointing a gun as deadly
                 force, and wrongfully suggesting that Ogilvie had a duty to retreat.

       The prosecution engaged in misconduct during closing and rebuttal arguments

 by making misstatements of Michigan’s self-defense law, mischaracterizing

 evidence of Ogilvie pointing a gun as deadly force, and wrongfully suggesting that

 Ogilvie had a duty to retreat.

       The prosecutor’s repeated misstatements of Michigan’s self-defense law and

 mischaracterization of Ogilvie’s brandishing a weapon as using deadly force

 completely denied Ogilvie a fair trial under Darden v. Wainwright, 477 U.S. 168

 (1986). The prosecutor’s argument misled the jury and prejudiced the defendant

 because they communicated a fundamental misunderstanding of Michigan’s self-

 defense law to the jury, increased Ogilvie’s burden of proof, and diminished the

 prosecutor’s burden of disproving Ogilvie’s claim of self-defense.

       The prosecutor has a separate duty, unaffected by the court’s rulings, not to

 misrepresent the law of the facts to a jury in closing argument. See, Young v. U.S.

 ex rel. Vuitton et Fils S.A., 481 U.S. 787, 803, 107 S.Ct. 2124, 95 L.Ed.2d 740 (1987)

 (prosecutors have a responsibility to seek justice, not merely to convict).

 Prosecutorial misconduct can be found even if the prosecution had no bad intent or
                                          11
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19       PageID.3261     Page 12 of 16




 willfulness in making misstatement of the law. Strickler v. Greene, 527 U.S. 263,

 282; 119 S. Ct. 1936, 1948, 144 L. Ed. 2d 286 (1999). When the prosecutor told the

 jury to believe that merely pointing a gun, without firing it, was deadly force, the

 prosecutor committed misconduct.

              C. Prosecutor suppressed exculpatory evidence of 911 calls to the
                 police, which contradicted witness testimony, and was crucial to
                 Ogilvie’s valid claim of self-defense, trial counsel was ineffective
                 assistance for failing to obtain the exculpatory evidence and post-
                 conviction counsel was ineffective for failing to raise a complete
                 Brady claim in post conviction proceedings.

       In this case, the prosecution’s failure to disclose the evidence of the four 911

 calls made by Amy Ogilvie and Rebecca Swanson materially affected the outcome

 of the trial, because the evidence contained statements, including a statement from a

 witness that did not testify at trial (Amy Ogilvie)1, that contradicted witness

 testimony and showed that Ogilvie faced a real threat from his neighbor, who

 appeared to be going for a gun, and that he acted in self-defense.

       The prosecutor was obligated under Brady v. Maryland, 373 U.S. 83, 87

 (1963), to turn the exculpatory information of the 911 calls over to the defense

 because “the suppression by the prosecution of evidence favorable to an accused




 1
   At the September 3, 2019, hearing in this case, the Court inquired into Amy
 Ogilvie’s reasoning for not testifying at Ogilvie’s trial. According to her affidavit
 dated March 5, 2010, to the state trial court, Amy Ogilvie did not testify at trial
 because she felt “intimidated by the prosecution into not testifying.”
                                          12
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19        PageID.3262    Page 13 of 16




 upon request violates due process where the evidence is material either to guilt or to

 punishment, irrespective of the good faith or bad faith of the prosecution.”

       The rule requires production of evidence “known only to police investigators

 and not to the prosecutor.” Kyles v. Whitley, 514 U.S. 419, 438 (1995). In order to

 comply with Brady, therefore, “the individual prosecutor has a duty to learn of any

 favorable evidence known to the others acting on the government's behalf in this

 case, including the police.” Id. at 437 (emphasis added). The prosecutor never

 bothered to inquire into the existence of the recordings of the 911 calls, even though

 it was apparent that two people called. The prosecutor had a duty to learn of this

 evidence and disclose it.

       Where the prosecution fails to disclose Brady evidence, it is irrelevant whether

 the suppression was made “willfully or inadvertently.” Strickler, 527 U.S. at 282.

 In this case, the prosecutor was aware that multiple calls had been placed to 911 and

 breached her duty to adequately search for and maintain the 911 recordings, and to

 disclose them to the defense. The police had possession of the 911 recordings, and

 the mere fact that the recordings may not have physically appeared in the

 prosecutor’s file does nothing to undercut her duty to disclose the exculpatory

 evidence under Brady.

       Without placing any weight on the state court’s decisions on Ogilvie’s claim

 of prosecutorial misconduct for failing to discover and disclose the 911 recordings,


                                          13
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19         PageID.3263     Page 14 of 16




 this Court should find that the prosecution violated Brady, and Ogilvie is entitled to

 a new trial. At trial, no testimony was presented to show that Amy Ogilvie or

 Rebecca Swanson believed Watson had a gun (Rebecca Swanson forgot she had

 observed this). There is a high probability that had this evidence been disclosed to

 the defense and presented to the jury, the jury would have found that Ogilvie

 honestly and reasonably believed that Watson was armed and reaching for a gun, as

 did the callers to the police, and that Ogilvie’s display of his gun was justified as

 self-defense.

       Trial counsel was also ineffective for failing to promptly discover the 911 calls.

 Trial counsel’s failure to adequately investigate and discover the 911 recordings

 constituted ineffectiveness under Strickland. “It is the duty of the lawyer to conduct

 a prompt investigation of the circumstances of the case and to explore all avenues

 leading to facts relevant to the merits of the case…The investigation should always

 include efforts to secure information in the possession of the prosecution and law

 enforcement authorities.” Rompilla v. Beard, 545 U.S. 374, 387 (2005) (emphasis

 added), quoting 1 ABA Standards for Criminal Justice 4–4.1 (2d ed. 1982 Supp.).

       Trial counsel’s efforts were unreasonable because he did not even begin to

 investigate until more than three months after the 911 calls were made, despite

 knowing that the retention policies varied for each police department, and could be




                                           14
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19        PageID.3264     Page 15 of 16




 as little as 60 days. (EH3 16-18) Had trial counsel adequately investigated, he would

 have discovered the recordings, just as Ogilvie’s brother eventually discovered them.

       Ogilvie also received ineffective assistance of his post-conviction counsel,

 where counsel failed to raise the meritorious appellate issue of prosecutorial

 misconduct for failing to disclose evidence of Amy Ogilvie’s 911 calls in violation

 of Brady. As discussed above and in Ogilvie’s habeas petition, the absence of Amy

 Ogilvie’s 911 calls materially affected the outcome of Ogilvie’s trial, and appellate

 counsel’s failure to raise the issue under Brady constituted ineffective assistance of

 counsel under Strickland.

 Conclusion

       Petitioner Ogilvie asks this court to grant his writ of habeas corpus, vacate his

 sentence, and grant him a new trial.

                                               Respectfully submitted:

                                                /s/ Jennifer J. Qonja
                                               Jennifer J. Qonja (P79156)
                                               Suzan Gabbara (P76633)
                                               Attorneys for Petitioner
                                               Eaman & Gabbara, PLLC
                                               1441 E. Maple Rd, Ste 304
                                               Troy, MI 48083
                                               (248) 633-2244
                                               qonja@eamanlaw.com

 Dated: November 18, 2019



                                          15
Case 2:16-cv-11013-MFL-SDD ECF No. 16 filed 11/18/19     PageID.3265       Page 16 of 16




                          CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, I electronically filed the above

 documents with the Clerk of the Court using the ECF System, which will provide

 electronic copies to the following:

                           Linus Banghart-Linn
                           Assistant Attorney General


                                              Respectfully submitted:

                                               /s/ Jennifer J. Qonja
                                              Jennifer J. Qonja (P79156)
                                              Suzan Gabbara (P76633)
                                              Attorneys for Petitioner
                                              Eaman & Gabbara, PLLC
                                              1441 E. Maple Rd, Ste 304
                                              Troy, MI 48083
                                              (248) 633-2244
                                              qonja@eamanlaw.com




                                         16
